Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2016/0029677) in view of Yako (JP 2005-075957A-cited in IDS filed 6/23/2020) and Johnson et al. (US 3,533,940). 
Regarding Claims 1-4, 7 and 8, Prakash discloses a non-fermented or semi-fermented tea beverage (green, oolong, paragraph 411, as per claim 4) comprising chitosan (paragraph 151) wherein the chitosan is at a concentration of less than 200ppm (30-2000 ppm, paragraph 152) and overlaps with 1-80 ppm (as per claim 2). Prakash is silent to the particular molecular weight of the chitosan. Yako is 
Regarding Claim 5, Prakash further teaches wherein the beverage has a pH of 1.8 to 10 which encompasses the claimed 3.5 to 7.5 (paragraph 440).
Regarding Claim 6, Prakash further teaches wherein the beverage is a packaged beverage (ready to drink beverage, paragraph 411).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792